Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a pair of spring stopper parts” in the claimed subject matters: “a pair of spring stopper parts respectively connected to the pair of magnetic parts; a pair of elastic support parts respectively connected to the pair of spring stopper parts”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the recitation of “a pair of spring stopper parts respectively connected to the pair of magnetic parts; a pair of elastic support parts respectively connected to the pair of spring stopper parts and configured to support the movable body” are considered as new subject matters.  If the applicant believes that the examiner overlooked the specification, please point out the exact page and line numbers in the written detailed description providing support disclosure for such subject matters.
Other claims included herein due to their dependencies from the rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “a protection wall portion, a pair of annular coils and a magnetic shield are disposed in this order at an outer circumferential side of the movable body” is indefinite because it is unclear what is so-called “this order”.
In light of the spec, it is understood as “a sequential arrangement order of a protection wall portion, a pair of annular coils and a magnetic shield are disposed 
In claim 1, “a cylindrical resin case having, on a circumferential wall portion, an opening portion for wires for supplying power to the pair of annular coils and configured to close upper and lower faces of the circumferential wall portion and accommodate therein the fixing body” is indefinite because it is unclear what subject matter does “a circumferential wall portion” belong and what subject matter(s) that is/are configured to closed upper and lower faces of the circumferential wall portion.
In light of the spec, it is understood as “a cylindrical resin case having, on a circumferential wall portion thereof, an opening portion for wires for supplying power to the pair of annular coils and the cylindrical resin case is configured to close upper and lower faces of the circumferential wall portion and accommodate therein the fixing body”.
In claim 3, “the lid portion” lacks antecedent basis.
In claim 4, “the cylindrical rein case comprises a wire fixation portion configured to fix wires in a cylindrical part” is indefinite because it is so-called “a cylindrical part” and/or it is unclear what subject matter does “a cylindrical part” belong.  Also, the term “rein” should be “resin”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya  et al (US 20170328441, herein ‘Kanaya’). 
Kanaya discloses a vibration actuator comprising: 

    PNG
    media_image1.png
    951
    1210
    media_image1.png
    Greyscale

a movable body [90/88/92] comprising: a disk-shaped magnet [88]; a pair of magnetic parts [90, 92] respectively fixed to front and rear surfaces of the disk-shaped magnet; and a pair of spring stopper parts [24, 96] respectively connected to the pair of magnetic parts [90, 92]; a pair of elastic support parts [18, 20] respectively connected to the pair of spring stopper parts [24, 96] and configured to support the movable body [90/88/92]; 
a fixing body [14/22] configured to connect to the pair of elastic support parts [18, 20] in a state where a sequential arrangement order of a protection wall portion (i.e. the stator yoke and/or the bobbin cylindrical wall), a pair of annular coils [58] and a magnetic shield [60] are at an outer circumferential side of the movable body, and accommodate therein the movable body such that the movable body is capable of reciprocally vibrating in an axial direction, and
a cylindrical case [28] having, on a circumferential wall portion thereof, an opening portion [72] for wires for supplying power to the pair of annular coils and the cylindrical case is configured to close (via first lid [34] and second lid [36]) upper and lower faces of the circumferential wall portion [28] and accommodate therein the fixing body.
RE claim 2, Kanaya discloses the vibration actuator according to claim 1, wherein the cylindrical resin case [28] comprises: a hanging portion [68] in a lid portion [36:80/82] (i.e. portion 80/82 of lid 36) configured to close the circumferential wall portion; and a cutout portion [72] configured to engage with the hanging portion [68], and the opening portion (defined by the cutout 72) for wires is in communication with the cutout portion, i.e. the hanging portion [68] with connection part [70] for connecting wires of the stator windings.
Kanaya substantially discloses the vibration actuator, except for the cylindrical case is a cylindrical resin case (i.e. it is made of resin).
Nonetheless, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present application, to select resin as a suitable material of the prior art cylindrical case because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
RE claim 3, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present application, to configure vent hole in the prior art lid portion of the cylindrical resin case because this would provide cooling for the actuator and electrical machine/device having housing/lid/cover with air ventilation holes are well-known in the art.
RE claim 4, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present application, to configure the prior art cylindrical case with a wire fixation portion configured to fix wires in a cylindrical part because such modification is an obvious engineering design choice within ordinary skills and knowledge in the art.
RE claim 5, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present application, to incorporate the prior art vibration actuator in an electronic apparatus because this would be one of various industrial implementations of the prior art vibration actuator.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of US 11394285 in view of Kanaya.
RE claim 1, the present claimed invention and the patented invention of US 11394285 are substantially the same, except for the following limitations: the movable body’s magnet is disk-shaped; a pair of a pair of spring stopper parts respectively connected to the pair of magnetic parts and a pair of elastic support parts respectively connected to the pair of spring stopper parts; also, the claimed cylinder resin case and lid, as in claims 1-4.
However, Kanaya teaches the vibration actuator comprising a movable body [90/88/92] comprising: a disk-shaped magnet [88]; a pair of magnetic parts [90, 92] respectively fixed to front and rear surfaces of the disk-shaped magnet; and a pair of spring stopper parts [24, 96] respectively connected to the pair of magnetic parts [90, 92]; a pair of elastic support parts [18, 20] respectively connected to the pair of spring stopper parts [24, 96] and configured to support the movable body [90/88/92]; a cylindrical case [28] having, on a circumferential wall portion thereof, an opening portion [72] for wires for supplying power to the pair of annular coils and the cylindrical case is configured to close (via first lid [34] and second lid [36]) upper and lower faces of the circumferential wall portion [28] and accommodate therein the fixing body.
RE claim 2, Kanaya discloses the vibration actuator according to claim 1, wherein the cylindrical resin case [28] comprises: a hanging portion [68] in a lid portion [36:80/82] (i.e. portion 80/82 of lid 36) configured to close the circumferential wall portion; and a cutout portion [72] configured to engage with the hanging portion [68], and the opening portion (defined by the cutout 72) for wires is in communication with the cutout portion, i.e. the hanging portion [68] with connection part [70] for connecting wires of the stator windings.
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present application, to modify the patented invention of US 11394285  with the disk-shaped magnet and the cylindrical case with lid, as currently claimed.  Doing so would facilitate power connection for the stator windings while providing covering protection.
As for the for the cylindrical case is a cylindrical resin case (i.e. it is made of resin), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present application, to select resin as a suitable material of the cylindrical case of the vibration actuator of US 11394285  because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
RE claim 3, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present application, to configure vent hole in the lid portion of the cylindrical resin case of US 11394285 because this would provide cooling for the actuator and electrical machine/device having housing/lid/cover with air ventilation holes are well-known in the art.
RE claim 4, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present application, to configure the prior art cylindrical case with a wire fixation portion configured to fix wires in a cylindrical part because such modification is an obvious engineering design choice within ordinary skills and knowledge in the art.
Moreover, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matters (see the respective sets of claims of the present application and of the US 11394285 for details).  Clearly, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834